Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 1 of 31




                EXHIBIT D
             Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 2 of 31




LANCE WADE
 (202) 434-5755
lwade@wc.com




                                          March 21, 2019

Via Email

Mr. Jeffrey Schenk, Esquire
Assistant United States Attorney
United States Attorney’s Office
Northern District of California
150 Almaden Blvd. Suite 900
San Jose, CA 95113


                  Re:   United States v. Elizabeth Holmes and Ramesh “Sunny” Balwani, No. CR-
                        18-00258-EJD (N.D. Cal.)

Dear Jeff:

        This responds to your March 1, 2019 letter. Your letter essentially ignored the issues raised
in my February 14, 2019 letter, in which I expressed concerns that Ms. Holmes’s counsel may have
violated their legal obligations to Ms. Holmes by disclosing privileged and confidential information
to the government. Indeed, we have grown even more concerned about counsel’s conduct in light
of the fact that counsel for Boies, Schiller & Flexner LLP (“Boies Schiller”) advised us on March
18, 2019, that Boies Schiller is of the view that it never represented Ms. Holmes personally. See
Attachment A. That assertion is demonstrably false, based on, among many other things, public
pleadings Boies Schiller submitted on Ms. Holmes’ behalf. See, e.g., Attachment B. Either Boies
Schiller has taken this plainly erroneous position because it is aware that it has already violated
ethical and legal obligations it owes to Ms. Holmes, or because it shows a fundamental lack of care
regarding its recognition and protection of the interests of its former clients. In either event, the
firm’s position underscores the need for the information I requested in my February 14 letter so that
we can assess whether Boies Schiller has similarly failed to recognize its various other
representations of Ms. Holmes regarding Theranos-related matters during the time period covered
by your investigation. Please provide the requested materials promptly, or advise us of your refusal
to do so – in which case we will raise the issue with the Court. Finally, we reiterate our request
that you cease review of the potentially privileged materials we identified in my February 14 letter
while we work to resolve these issues.
        Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 3 of 31




Jeff Schenk
March 21, 2019
Page 2

                                           Very truly yours,




                                           Lance A. Wade

cc: Mr. John Bostic and Mr. Bob Leach (counsel for the United States)
Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 4 of 31




        ATTACHMENT A
                Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 5 of 31


Wade, Lance

From:                              liana Miller <imiller@bsfllp.com>
Sent:                              Monday, March 18, 2019 2:02 PM
To:                                Wade, Lance
Subject:                           RE: Elizabeth Holmes


Lance,

Per my email below, our firm represented the company and did not represent Ms. Holmes personally.

Regards,
liana


From: Wade, Lance [mailto:LWade@wc.com]
Sent: Sunday, March 17, 2019 9:34 PM
To: liana Miller
Cc: Wade, Lance
Subject: RE: Elizabeth Holmes

lllana.

Could I get a response to this please. My client has been trying to access her client files for months, and the delays on
this are interfering with her ability to prepare her defense.

Thanks.

--Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
lwade@wc.com | www.wc.com/lwade


From: Wade, Lance
Sent: Tuesday, March 05, 2019 2:34 PM
To: Nana Miller <imiller(5)bsfllp.com>
Subject: RE: Elizabeth Holmes

Nana,

I am slightly confused by your response. Are you saying that Boies Schiller never represented Elizabeth Holmes?

-Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
               Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 6 of 31

lwade@wc.com I WWW.wc.com/Iwade


From: liana Miller [mailto:imiller@bsf(lp,com]
Sent: Monday, March 04, 2019 2:07 PM
To: Wade, Lance <LWade@wc.com>
Subject: RE: Elizabeth Holmes

Lance,

You will recall that I acknowledged that your letter requested Ms. Holmes' files, but at no time did I acknowledge that
she was a client of our firm. As I stated during our call, our firm represented Theranos on numerous matters.

We have every intention of being as cooperative as we can to your client's request. However, as noted below, we are
required to honor our obligations to our former client unless and until instructed otherwise.

Regards,
liana



From: Wade, Lance fmailto:LWade@wc.coni1
Sent: Friday, March 1, 2019 2:07 AM
To: liana Miller
Cc: Wade, Lance
Subject: RE: Elizabeth Holmes

liana,

Your understanding is mistaken. Ms. Holmes was a client of your firm on numerous matters, as we discussed
and you acknowledged in our prior call. She has a right to access those files, regardless of Theranos’s position. I
will nevertheless contact counsel for the Theranos assignee to discuss authority to access Theranos materials.
But in the meantime, please send us (or tell us when and where we can review in person) Elizabeth Holmes’s
complete client file.

Many thanks.

—Lance




From: liana Miller <imiller@bslllp.com<mailto:imiller@bstllp.com»
Date: Friday, Mar 01, 2019, 4:19 AM
To: Wade, Lance <LWade@wc.com<maiito:LWade@wc.coni»
Subject: RE: Elizabeth Holmes

Lance,

We have received a response from current counsel for Theranos. Counsel for Theranos objects to the production
of any of Theranos’s files to your client. As we understand our obligations, we are required to follow the
instructions of our former client.
               Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 7 of 31

Regards,
liana

From: Wade, Lance [mailto:LWade@wc.coni]
Sent: Thursday, February 28, 2019 5:59 PM
To: liana Miller
Subject: RE: Elizabeth Holmes

Ileana,

Any update? 1 am happy to get on a call with them to move this along.

Thanks.

—Lance



From: liana Miller
<imiller@bsnip.com<mailto:imiller@bsnip.com<mailto:imiller@,bsnip.com%.'lcmailto:imiller@bsnip.com»
>
Date: Friday, Feb 15, 2019, 11:23 AM
To: Wade, Lance
<LWade@wc.com<mailto:LWade@wc.com<mailto:LWade@wc.com%3cmailto:LWade@wc.com»>
Subject: RE: Elizabeth Holmes

Lance,

We have reached out to counsel for the entity that owns Theranos’ assets to find out whether they consent to our
production of documents to your client. 1 expect to hear back from them by early next week.

Regards,
liana

From: Wade, Lance [maiIto:LWade@wc.comj
Sent: Thursday, February 14, 2019 1:08 PM
To: liana Miller
Subject: RE: Elizabeth Holmes

Diana:

Could 1 please get an update on the status of this?

Thanks.

—Lance

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
               Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 8 of 31

[wade@,wc.com<mailto:lwade@wc.com<mailto:lwade@,wc.coiii%3cmailto:lwade@.wc.coin» |
www.wc.com/lwade<https://protect-us.mimecast.com/‘i/mwa2C82B3JsYDVwXtod9xB><https://proteci-
iis.mimecast.com/s/6ArJCL95ZqcQBN8DcqivdY<httDs://protect-
us.mimecaat.eom/s/kreKC9rL9Kc:2LvY2C I ErLh»

From: liana Miller 1maitto:imiller@bsfl 1 p.comi
Sent: Wednesday, January 30, 2019 10:02 AM
To: Wade, Lance
<LWade@wc.com<mailto:LWade@wc.com<mailto:LWade@wc.com%3cmailto:LWade@wc.com»>
Subject: RE: Elizabeth Holmes

Talk to you then.

From: Wade, Lance [inaiIto:LWade@,wc.com]
Sent: Tuesday, January 29, 2019 10:23 PM
To: liana Miller
Subject: RE: Elizabeth Holmes

Hi liana. How about 1:30 tomorrow?

Lance Wade
Williams & Connolly LLP
725 Twelfth Street, N.W., Washington DC 20005
(P) 202-434-5755 | (F) 202-434-5029
]wade@wc.com<mailto:lwade@wc.com<mailto:]wade@wc,CQm%3cmailto:lwade@wc.com» |
vvww.wc.com/lwade<https://protect-us.mimecast.com/s/mwa2C82B3JsYDVwXtod9xB><https://protect-
us.miinecast.coin/s/6ArJCL95ZqcQBN8DcqiydY<https://protect-
us.mimecast.com/s/kreKC9rL9Kc2LyYzC 1 Erl..h»

From: liana Miller [inaiIto:imilier@bst1lp.com]
Sent: Tuesday, January 29, 2019 3:42 PM
To: Wade, Lance
<LWade@wc.com<mailto:LWade@wc.cQm<mailto:LWade@wc.com%3cmaiUo:LWade@wc.com»>
Subject: Elizabeth Holmes

Lance,

Thanks for your message earlier. 1 just tried you back and got your voicemail. Instead of calling back and forth,
1 figured it might be easier at this point to set up a time to speak. My schedule is fairly open tomorrow between
10:30am and 4:00pm, or on Thursday between 1:00pm and 4:30pm. Let me know what works for you and ITl
try you then.

Thanks,
liana

liana Miller
Partner


BOIES SCHILLER FLEXNER LLP
575 Lexington Avenue
               Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 9 of 31

New York, NY 10022
(t)+l (212) 446-2367
(m)+l (917)912-3251
imi]ler@bsfllp.cot'n<inailto:imiller@bsnip.corn<mailto:imiller@bsnip.coni%3cmailto:imi]ler@bst1[p.com»
www.bsfllp.coni<https://pro[:ecl-us.mimecast.co]'n/s/mxvZCQRX8xFmQOrkCLiB7J><htlpa://protect-
us.mImecast.coni/s/ClvvCNk50vSikVyqSR2oqN<https://protect-
us.mlmecast.com/s/DqNZCaJOp31GOXYqCKEPhD»




The information contained in this electronic message is confidential information intended only for the use of the
named recipient(s) and may contain information that, among other protections, is the subject of attorney-client
privilege, attorney work product or exempt from disclosure under applicable law. If the reader of this electronic
message is not the named recipient, or the employee or agent responsible to deliver it to the named recipient,
you are hereby notified that any dissemination, distribution, copying or other use of this communication is
strictly prohibited and no privilege is waived. If you have received this communication in error, please
immediately notify the sender by replying to this electronic message and then deleting this electronic message
from your computer, [v.l 0820183IBSF]



This message and any attachments are intended only for the addressee and may contain information that is
privileged and confidential. If you have received this message in error, please do not read, use, copy, distribute,
or disclose the contents of the message and any attachments. Instead, please delete the message and any
attachments and notify the sender immediately. Thank you.
Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 10 of 31




        ATTACHMENT B
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 11 of 31




                 SUPERIOR COURT OF THE DISTRICT OF COLUMBIA
                               CIVIL DIVISION


                                                                             00096 r:-l2
THERANOS, INC. and ELIZABETH                       CIVIL ACTION NO.
HOLMES,
1601 S California Avenue, Palo Alto, CA
94304,

                                Plaintiffs,        COMPLAINT AND
                                                   JURY DEMAND
                       V.


                                                                       Kbceivbd
MCDERMOTT, WILL & EMERY, LLP,                                      CSvil            OS!k)©
The McDermott Building, 500 NorA Capitol
Street, N.W., Washington, DC 20001,                                    DEC 2 9 2012

                                Defendant.                          D'strfst i’i'CcfeivJifl




       Plaintiffs Theranos, Inc. (“Theranos”) and Elizabeth Holmes, by and through their
undersigned counsel, state, with knowledge of their own acts and status and acts taking place in
their presence, and upon information and belief as to all other matters, as follows:
                                       Nature of the Action
        1.     This is an action for damages and equitable relief arising from the wrongful
conduct of the law firm Defendant McDermott, Will & Emery LLP (“MWE” or “the Law
Firm”), which occurred while MWE, through its partners and associates, represented Plaintiffs.
Specifically, John Fuisz, who was during the relevant time period a partner at MWE, wrongfully
obtained Plaintiffs’ confidential information, including proprietary data and intellectual property
(“Theranos Confidential Information”), and provided that information to his father, Richard C.
Fuisz, and his brother, Joseph M. Fuisz. John Fuisz’s father and brother then used Theranos




                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 12 of 31




Confidential Information in connection with filing for and eventually obtaining U.S. Patent No.
7,824,612 (“the ’612 Patent”), falsely claiming to the Patent and Trademark Olfice (“PTO”) that
they, and not Elizabeth Holmes or anyone else at Theranos, were the sole inventors of the ideas
therein. The ’612 Patent is attached hereto as Exhibit A.
        2.      On or about October 26, 2011, Plaintiffs brought related claims against John Fuisz
(along with Richard and Joseph Fuisz) in the United States District Court for the Northern
District of California (the “California lawsuit”). On June 26, 2012, the California district court
held that—because the lawsuit was pending in a California forum— California’s one-year statute
of limitations barred Plaintiffs’ malpractice claims against John Fuisz, and dismissed the claims
against Mr. Fuisz on that ground. Plaintiffs asserted, and continue to assert, that the law of the
District of Columbia, not of California, should apply to determine whether a claim against
District of Columbia attorneys for conduct that occurred in the District of Columbia is timely.
Plaintiffs will appeal the dismissal of claims against Mr. Fuisz as soon as they are able to do so.
The California lawsuit is still pending against Richard and Joseph Fuisz, and an entity that they
control, Fuisz Pharma, EEC, which purports to own the ’612 Patent. ^
        3.     On or about October 25, 2011, Plaintiffs entered into an Agreement on Document
Preservation and Tolling (“Tolling Agreement”) with Defendairt, which tolled the statute of
limitations applicable to any claims against Defendant until April 30, 2012. The Tolling
Agreement is attached hereto as Exhibit B. Plaintiff then entered into a First Amended
Agreement on Document Preservation and Tolling (“Tolling Extension”), which extended the
tolling period to December 31, 2012. The Tolling Extension is attached hereto as Exhibit C.
       4.      In December 2012, Plaintiffs asked Defendant to further extend the Tolling
Agreement to avoid the necessity of bringing this lawsuit until issues concerning Mr. Fuisz had



 ' When the California Eawsuit was filed on October 26, 2011, Richard and Joseph Fuisz
purported to own all right, title, and interest in and to the ’612 Patent. On October 27, 2011, one
day after Plaintiffs filed the California Eawsuit, Richard and Joseph Fuisz purported to assign all
their right, title, and interest to the ’612 Patent to Fuisz Pharma.




                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 13 of 31




been finally resolved in the California lawsuit (including on appeal). Defendant declined any
further extensions of the Tolling Agreement. As a result, Plaintiffs had no choice but to bring
this lawsuit to avoid the potential running of the statute of limitations, which could occur if the
decision of the California court were reversed on appeal or if this Court found that District of
Columbia statute-of-limitations law applied, as Plaintiffs argued before the California court.
                                            The Parties
        5.     Theranos is a corporation organized under the laws of the state of Delaware with
its principal place of business in Palo Alto, California. Theranos is a healthcare systems
company that develops groundbreaking technologies used in the collection, analysis, and
communication of health information. Based on its highly valuable and highly praised
inventions and intellectual property, Theranos has created integrated systems, methods, and
processes for real-time testing, decision making, and individualized therapy that deliver faster,
more accurate, and less expensive health care to physicians, patients, and consumers.
       6.      Elizabeth Holmes is a resident of Palo Alto, California. Ms. Holmes founded
Theranos in 2003 and is a named inventor on several patents, including patents covering bodily
fluid analyzers and systems. Ms. Holmes is currently the CEO of Theranos.
       7.      Defendant MWE is a limited liability partnership registered in, among other
locations, the District of Columbia. It maintains an office in the District of Columbia. Its
District of Columbia office is located at The McDermott Building, 500 North Capitol Street,
N.W., Washington, DC 20001.
                                     Jurisdiction and Venue
       8.      This Court has jurisdiction over the subject matter of this complaint pursuant to
D.C. Code Ann. Section 11-921.
       9.      Venue is proper in this Court because Defendant MWE maintains an office within
the District of Columbia; wrongful events giving rise to this Complaint occurred within the
District of Columbia; at the time John Fuisz was a partner at MWE he was resident in the District
of Columbia office and admitted to practice law before the District of Columbia Bar; and




                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 14 of 31




Defendant provided legal services to Plaintiffs from its office in the District of Columbia.
        10.    This Court has personal jurisdiction over Defendant pursuant to D.C. Code
Sections 13-422 and/or 13-423 because, among other reasons, Defendant maintains an office in
the District of Columbia through which it transacts business in the District of Columbia,
including certain of the facts underlying this action; and, on information and belief. Defendant is
organized under the laws of the District of Columbia by virtue of the fact that Defendant is
registered as a partnership in the District of Columbia.
                                 Statement of Facts and Claims

A.      Ms. Holmes, Founder and CEO of Theranos, Is an Inventor of Revolutionary
        Health Care Technology.

        11.    Ms. Holmes conceived the technology upon which Theranos was founded while
she was a chemical engineering and electrical engineering student at Stanford University.
Determined to develop a means of providing accurate, cost-effective, real-time medical data to
medical professionals and patients at the time of diagnosis and treatment, beginning in 2003 Ms.
Holmes devoted herself to inventing the technology, methods, and systems to realize that vision.
Accordingly, she dropped out of Stanford University at the age of 19 to found Theranos and
invested the funds she had reserved for her college education into achieving her goal.
        12.    The technology, methods, and systems Ms. Holmes envisioned, and has since
worked to create, promise to revolutionize healthcare by making it possible to analyze a patient’s
blood and wirelessly transmit that analysis to a secure database, where additional analyses can
take place and from which the patient’s physician can access the results and data. With tiny
volumes of bodily fluid or one small prick of a finger, patients can transmit real-time medical
data and receive real-time feedback from their health care provider.
       13.     Plaintiffs’ groundbreaking discoveries and inventions comprise significant and
valuable advances not only with respect to the technology available for the healthcare,
biotechnical, and pharmaeeutical industries, but also, most importantly, with respect to
improving medical research, point-of-care treatment, and the quality and cost of healthcare.




                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 15 of 31




B.      Plaintiffs Retained McDermott, Will & Emery LLP to Prosecute Patents.
        14.     In or about August 2003, Plaintiffs retained MWE to provide legal services to
Plaintiffs in prosecuting patent applications covering Plaintiffs’ inventions. Between 2003 and
approximately early 2006, MWE represented Plaintiffs in the preparation, filing, and prosecution
of their domestic and international patent applications, and continued to represent Plaintiffs until
around October 2008. MWE also provided legal advice to Plaintiffs in other matters relating to
Theranos’s business, including regulatory filings and approval for Theranos’s groundbreaking
technology.
        15.    As Plaintiffs’ counsel, each of the partners at MWE, and MWE as an entity, owed
Plaintiffs the strictest duties of loyalty, care, candor, confidentiality, and zealous advocacy. In
particular, MWE owed and owes Plaintiffs an enduring duty of confidentiality. As stated in the
District of Columbia’s Rules of Professional Conduct, MWE attorneys were and are prohibited
from revealing any of Plaintiffs’ confidences or secrets, using those confidences or secrets to
Plaintiffs’ disadvantage, and/or using those confidences or secrets for the advantage of MWE
lawyers or third parties. In addition, MWE owed and continues to owe Plaintiffs a duty to
exercise reasonable care to prevent its employees, associates, and others whose services are
utilized by the lawyer from disclosing or using confidences or secrets of a client. Similarly,
MWE and its partners owed and continue to owe Plaintiffs a duty to make reasonable efforts to
ensure that MWE has in effect measures giving reasonable assurance that all lawyers in the firm
conform to the Rules of Professional Conduct, including those rules that require the Law Firm to
safeguard Plaintiffs’ confidences and secrets. MWE and John Fuisz knew or must have known
of these and other duties, fiduciary and otherwise, that MWE owed to Plaintiffs.
        16.    Additionally, Plaintiffs had an express or implied contract with MWE to provide
those legal services in exchange for consideration, including legal fees.
        17.    John Fuisz is a lawyer licensed to practice in the District of Columbia, and was a
partner at MWE. John Fuisz joined MWE’s Washington, D.C. office in 1999 and mainly




                                  COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 16 of 31




practiced patent litigation during the relevant time period. John Fuisz left MWE in or about
November or December 2009 and formed his own firm, the Fuisz-Kundu Group. John Fuisz was
thus a lawyer working at MWE for the entire time period relevant to this action.
         18.    Prior to working at MWE, in the early 1990s, John Fuisz had been accused of
improperly acquiring another law firm’s client’s confidential information, and surreptitiously
passing that information to his father apparently for the purpose of aiding his father in litigation
against a third party. The facts underlying that accusation were made public in a lawsuit
between Richard Fuisz and Terex, Inc., and were attested to in a sworn declaration. On
information and belief, MWE must have failed to investigate these facts, hired John Fuisz despite
them, and/or failed to take additional precautions to ensure that similar actions did not happen
again.
         19.    During the course of the Law Firm’s representation of Plaintiffs, MWE provided
legal services to Plaintiffs, including services related to the preparation, filing, and prosecution of
Plaintiffs’ patent applications, out of its office located in Washington, D.C., and in so doing
reviewed the information and materials that Plaintiffs sent from California in order to prosecute
such applications and communicated with Plaintiffs in California.
         20.   During MWE’s representation of Plaintiffs, its patent attorneys were divided into
various groups, including the Intellectual Property (“IP”) Litigation group and the Patent
Prosecution group.
         21.   Attorneys in the IP Litigation and the Patent Prosecution groups at MWE had
available to them and were permitted to access the same set of documents and data electronically
and in hard copy through file rooms or other areas to which access was not restricted.
         22.   All attorneys, in both the IP Litigation group and the Patent Prosecution group,
could access confidential information included in Plaintiffs’ files.
         23.   On information and belief, John Fuisz was able to have unfettered access to
Plaintiffs’ confidential information and files as a direct result of his employment and/or
partnership relationship with MWE. On information and belief, the fact that John Fuisz and




                                  COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 17 of 31




 other MWE attorneys had such unfettered access benefitted MWE.
         24.     On information and belief, MWE did not prevent John Fuisz from accessing
 Theranos Confidential Information, nor did MWE take reasonable steps to prevent John Fuisz
 from sharing that information with third parties, and/or from using that information to the benefit
of himself and/or third parties and the detriment of Theranos.
         25.     On information and belief, MWE did not exercise reasonable care to prevent its
employees, associates, and/or partners, including John Fuisz, from disclosing or using Plaintiffs’
confidential information.
         26.     On information and belief, John Fuisz would not have had access to Plaintiffs’
confidential information had he not been employed at MWE, nor would he have had access to
Plaintiffs’ confidential information had MWE taken reasonable precautions to restrict access to
its clients’ confidential files.
         27.    MWE benefitted from the representation of Plaintiffs by, among other things,
receiving legal fees.

C.       MWE Drafted and Filed Provisional Patent Applications with the U.S. Patent and
         Trademark Office on Plaintiffs’ Behalf.

         28.    Between about August 2003 and early 2006, the work that Plaintiffs entrusted to
MWE included preparing and filing various provisional patent applications on Plaintiffs’ behalf
         29.    In 2005, as part of its work for Plaintiffs, MWE drafted and filed several
provisional patent applications, including U.S. Provisional Patent Application No. 60/678,801,
filed on May 9, 2005; U.S. Provisional Patent Application No. 60/705,489, filed on August 5,
2005; U.S. Provisional Patent Application No. 60/717,192, filed on September 16, 2005; and
U.S. Provisional Patent Application No. 60/721,097, filed on September 28, 2005 (collectively,
the “Theranos Provisionals”). The Theranos Provisionals are attached hereto as Exhibits D, E, F,
and G.

         30.    Provisional patent applications provide an applicant with an early filing date,
while allowing the applicant to wait up to a year to file a non-provisional patent application with




                                   COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 18 of 31




 specific claims. The contents of provisional patent applications often contain confidential and
 proprietary information that ultimately will support the inventor’s effort to demonstrate to the
 PTO that his or her application includes patentable {e.g. novel) subject matter.
        31.     The Theranos Provisionals included information that is confidential and
proprietary to Plaintiffs.
        32.     In or about early 2006, another law firm took over the preparation, filing, and
prosecution of subsequent patent applications for Plaintiffs.
        33.     Plaintiffs filed several non-provisional patent applications on March 24, 2006 (the
“March 24, 2006 Applications”) that claim priority to the Theranos Provisionals.
        34.     Neither the Theranos Provisionals nor the March 24, 2006 Applications were
published—and, therefore, were not publicly available—until November 16, 2006, at the earliest.
        35.     Prior to the November 2006 publication of the March 24, 2006 Applications, the
research, technology, and materials disclosed in the Theranos Provisionals were closely guarded
by Theranos and not publicly available. Indeed, until the November 2006 publication of the
March 24, 2006 Applications, the Theranos Provisionals and the March 24, 2006 Applications
themselves were also confidential.

D.      Richard and Joseph Fuisz Wrongfully Used Theranos Confidential Information to
        File Their Own Provisional Patent Application.

        36.    As a direct result of John Fuisz’s and MWE’s actions and omissions, Richard and
Joseph Fuisz wrongfully used the valuable confidential and proprietary information that
Plaintiffs had entrusted to MWE, including both the general knowledge of Plaintiffs’ work and
plans, and specific information set forth in the Theranos Provisionals and in other materials
submitted in confidence by Plaintiffs to MWE. They did so, at least in part, in order to describe
a health care system that includes a body fluid analyzer that can provide information that can be
used by others, such as physicians.

       37.     On or about September 23, 2005, after Theranos had filed three of its four
Provisionals, Richard Fuisz first contacted Alan Schiavelli, a patent attorney at Antonelli, Terry,


                                                 8
                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 19 of 31




Stout & Kraus, LLP, and asked him to prepare a patent application. Upon information and
belief, this request is set forth in Exhibit H, a communication that Richard Fuisz disclosed to
Theranos’ Board of Directors. When Richard Fuisz made his request to Mr. Schiavelli, MWE
was simultaneously preparing the fourth Theranos Provisional, which was filed with the Patent
Office on September 28, 2005.
        38.     In April 2006, Richard and Joseph Fuisz filed a provisional patent application
with serial number 60/794,117 (the “Fuisz Provisional Patent Application”). The Fuisz
Provisional Patent Application is attached hereto as Exhibit E. Upon information and belief, the
patent application that Richard Fuisz asked Alan Schiavelli to begin preparing in Exhibit H
ultimately matured into the Fuisz Provisional Patent Application.
        39.     At the time, Richard Fuisz was a resident of Virginia and Joseph Fuisz was a
resident of Washington, D.C.
        40.     On April 24, 2007, Richard and Joseph Fuisz filed non-provisional patent
application No. 11/790,131. This non-provisional application was based on, and claimed the
benefit of, the Fuisz Provisional Patent Application. The non-provisional application ultimately
matured into the ’612 Patent.
        41.    Upon information and belief, John Fuisz, while a partner at MWE, provided his
father and brother with Theranos Confidential Information, which he accessed as a direct
consequence of the access that MWE facilitated (and failed to prevent) to Theranos Confidential
Information. Richard and Joseph Fuisz used Theranos Confidential Information to prepare and
file the Fuisz Provisional Patent Application in April 2006, and the ’612 Patent claims.
       42.     On information and belief, MWE failed to supervise or otherwise prevent John
Fuisz from providing Theranos Confidential Information to his brother and father. Moreover, on
information and belief, MWE knew or should have known of this risk, due to the fact that public
records showed that John Fuisz had previously been accused of providing a third party’s
confidential information to his father.
       43.     Moreover, on information and belief, MWE did not exercise reasonable care to




                                 COMPLAIMT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 20 of 31




prevent its employees, associates, and others from disclosing or using Theranos’s confidences or
secrets.
           44.   On information and belief, John Fuisz was able to wrongfully provide information
to his father and brother in violation of MWE’s fiduciary, contractual, and professional duties as
a direct result of the failure by MWE to safeguard Plaintiffs’ secrets and confidences, to ensure
compliance with applicable duties and rules, and to hire and employ only trustworthy attorneys.
           45.   When Richard and Joseph Fuisz filed the Fuisz Provisional Patent Application in
April 2006, Theranos Confidential Information, including as disclosed in the Theranos
Provisionals, had not been published. Thus, Richard and Joseph Fuisz should not have had
access to the information, data, or materials in the Theranos Provisionals or any other Theranos
Confidential Information that Plaintiffs provided to MWE, and that John Fuisz, an MWE partner,
provided them.
           46.   Nevertheless, they had such access. The Fuisz Provisional Patent Application
copied concepts and disclosures from the non-public Theranos Provisionals, as well as from
other confidential information, documents, and data Plaintiffs provided to MWE in connection
with the prosecution of Plaintiffs’ patent applications. The same concepts and disclosures are
also found in the ’612 Patent.
           47.   The concepts and disclosures in Theranos Confidential Information, including in
the Theranos Provisionals, were conceived of and developed by Ms. Holmes and others at
Theranos. Timothy Kemp, for example, began working at Theranos in January 2005. Mr. Kemp
received an undergraduate degree in Electrical Engineering and Computer Science from the
University of California at Berkeley. Mr. Kemp joined Theranos in software development
management after a 30-year career at IBM, where he was IBM’s Microelectronics’ Storage
Platform Architect, responsible for the integration of powerful microprocessors with storage
drive interfaces. At IBM, Mr. Kemp worked on a wide variety of hardware and software
systems, including industrial process control, operating systems, network databases, compilers,
electronic design automation, storage system design and processor design.


                                                 10
                                  COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 21 of 31




        48.     Mr. Kemp researched and developed Theranos technologies, including in
connection with the Theranos Provisionals and other Theranos Confidential Information. Mr.
Kemp, in particular, developed concepts reflected in Theranos Confidential Information
concerning the use of a bar code in connection with Theranos’s inventions. Ms. Holmes and Mr,
Kemp worked with one another in order to conceive and develop the Theranos inventions
described in the Theranos Provisionals and other Theranos Confidential Information.
        49.     The concepts and disclosures in the Fuisz Provisional Patent Application and in
the ’612 Patent closely track those in the Theranos Confidential Information, including the
Theranos Provisionals. The ’612 Patent claims also incorporate Theranos Confidential
Information.
        50.     For example, the Fuisz Provisional Patent Application and the ’612 Patent state
that the “invention” therein includes “a data reader unit for reading information from a data
storage unit, the data storage unit containing stored information concerning a particular drug
being or to be taken by the patient.” All claims of the ’612 Patent incorporate these concepts.
For example, claim 9 of the ’612 Patent provides “A system for monitoring a patient, comprising
... a data reader unit for reading information from the data storage unit,” which information
includes “at least one analyte being associated with a particular drug being or to be taken by the
patient...
        51.    Ms. Holmes conceived of the above concepts, which were disclosed in Theranos
Confidential Information, including in the Theranos Provisional Patent Applications. Upon
information and belief, Richard and Joseph Fuisz improperly obtained these concepts by
receiving them from John Fuisz, while John Fuisz worked as an attorney for MWE during the
course of MWE’s representation of Plaintiffs, and used them in the Fuisz Provisional Patent
Application and in the ’612 Patent claims.
       52.     For example, Theranos Provisional Patent Application No. 60/678,801
specifically describes a reader device that “could transmit the results of the analysis to an
external database and is also capable of receiving data from such databases.” The same


                                                  11
                                  COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 22 of 31




Theranos Provisional Patent Application also states that “stored information” could be
information from the patient’s “previous treatment regiment,” or “it could be pharmacogenomic
data that are of relevance to a particular patient.”^ The ’801 Theranos Provisional Patent
Application also provided for a method to monitor “the pharmacokinetic and pharmacodynamic
parameters of a drug in a patient.”^
        53.     The Fuisz Provisional Patent Application and the ’612 Patent also discuss
“processing the information concerning the analyte and for sending the processed information to
the display, wherein the threshold value is associated with the particular drug being or to be
taken by the patient or course or treatment by the patient, the threshold value being one beyond
which the display will display an alert.” In addition, claim 9 of the ’612 Patent claims a system,
among other things, “for processing the information concerning the analyte and configured for
sending the processed information to the display, wherein the at least one threshold value is a
value such that a sensed analyte level beyond the value will cause the display to display an alert.”
        54.    Claims 10 through 19 of the ’612 Patent, which are dependent claims of Claim 9,
incorporate by reference the same concept.
        55.    The same concepts described in paragraph 53 above are also found in claim 1 of
the ’612 Patent, which describes a method comprising, among other things, “reading the stored
information stored on the data storage unit into a data reader,” where “at least one threshold
value of the at least one analyte being associated with a particular drug being or to be taken by
the patient,” and “wherein the at least one threshold value is a value such that a sensed analyte
level beyond the value will cause the display to display an alert.”
       56.     Claims 2 through 8 of the ’612 Patent, being dependent claims of claim 1,
incorporate by reference the same concepts.



2 Pharmacogenomic data is information about the patient’s response to a drug.
3 Pharmakokinetic (“PK”) and pharmaeodynamic (“PD”) data eomprise information relating to
analytes that are assoeiated with a particular drug being or to be taken by the patient.


                                                 12
                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 23 of 31




        57.     Ms. Holmes conceived of these concepts, which were disclosed in Theranos
 Confidential Information, including in one or more of the Theranos Provisional Patent
Applications. Upon information and belief, Richard and Joseph Fuisz improperly obtained these
concepts by receiving them from John Fuisz, while John Fuisz worked as an attorney for MWE
during the course of MWE’s representation of Plaintiffs, and used them in the Fuisz Provisional
Patent Application and in the ’612 Patent claims.
        58.     For example, the Theranos Provisionals describe a bodily fluid analyzer that
gathers data related to a patient of interest, compares the value with data retrieved from a
database, and evaluates whether the comparison exceeded a predetermined threshold value.
        59.     Theranos Provisional Patent Application No. 60/678,801, for example, describes a
method through which “data can be compared with information stored in databases.” This
Theranos Provisional Patent Application also described a “metabolic profiler” capable of
collecting and hosting “PK and PD data of one or more drugs related to a particular patient” for
purposes of analysis and comparison.
        60.    Theranos Provisional Patent Application No. 60/717,192 further expands this
concept to make it clear that an “action threshold value” could be used to “determine the
optimum therapeutic index for that particular patient or patient class.” It further provides that if
the “threshold value” were exceeded, “appropriate action” could be taken, such as generating “an
alert,” including to a healthcare provider.
       61.     In addition, Theranos Provisional Patent Application No. 60/678,801, for
example, explains “One kind of immediate action” that could be taken if a threshold value were
exceeded “could be to provide an emergency alert to the patient’s healthcare provider.”
       62.     Furthermore, Theranos Provisional Patent Application No. 60/717,192 describes
“alerting the physician” among other steps that could be taken if a “threshold value” was
exceeded.

       63.     Theranos Provisional Patent Application No. 60/705,489 further describes
displaying information reflective of a comparison of a sensed value with an expected value.


                                                 13
                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 24 of 31




        64.    Other disclosures in the Fuisz Provisional Patent Application and the ’612 Patent
claims are the same as concepts and information set forth in the Theranos Provisionals and other
Theranos Confidential Information, including Theranos Confidential Information provided to
MWE.
        65.    The Fuisz Provisional Patent Application, for example, states that “the data
storage unit can be a bar code and the data reader can be a bar code reader.” That concept is also
found in Claims 3, 10, and 15 of the ’612 Patent, which claim that “the data reader is a bar code
reader and the data storage unit is a bar code.”
       66.     Theranos Provisional Patent Application No. 60/705,489, which predates the
Fuisz Provisional Patent Application, describes the concept of using a bar code to read and store
information, including where “software allows reading of a barcode on the cartridge” and a
“server” can then transmit “a preprogrammed reading based on each cartridge bar code” to a
“read-out display.”
       67.     Mr. Kemp contributed to the conception of the use of a bar code in the Theranos
system. This concept was disclosed or suggested in Theranos Confidential Information,
including in one or more of the Theranos Provisional Patent Applications. Upon information and
belief, Richard and Joseph Fuisz improperly obtained this concept by receiving them from John
Fuisz, while John Fuisz worked as an attorney for MWE during the course of MWE’s
representation of Plaintiffs, and used it in the Fuisz Provisional Patent Application and in the
’612 Patent claims.
       68.     In addition to the Theranos Provisionals, additional Theranos Confidential
Information that Plaintiffs provided to MWE also details novel concepts that later appeared in
the Fuisz Provisional Patent Application. One such concept includes making “a diagnostic and
therapeutic system” with the ability to serve as a sought-after application for “RFID
technologies; capitalize on entry into wireless, microchip markets.” The term “RFID” stands for
“Radio Frequency Identification Device” and refers to the transmission of information by certain
radio wave-based wireless technologies.


                                                   14
                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 25 of 31




          69.    Correspondingly, the later-filed Fuisz Provisional Patent Application and the ’612
Patent state that “the data storage unit can be a radio frequency identification tag and the data
reader a radio frequency receiver. ..This is an application of “RFID technologies.” The
concept of a “data reader” being a “radio frequency receiver” and a “data storage unit” being a
“radio frequency identification tag” is recited in claims 4 and 16 of the ’612 Patent. The concept
of a “data reader unit” being a “radio frequency receiver” is also recited in claim 11 of the ’612
Patent.
          70.    Ms. Holmes and/or Mr. Kemp conceived of the concepts referenced in paragraphs
50-69, concepts recited and included in the claims of the ’612 Patent. Upon information and
belief, John Fuisz, while a partner at MWE, participated in providing those confidential concepts
of Ms. Holmes and Mr. Kemp to Richard and Joseph Fuisz. Richard and Joseph Fuisz knew they
were filing for a patent that included these concepts, and that these concepts came from, and
were conceived and developed by, Theranos, and in particular Ms. Holmes and/or Mr. Kemp.
          71.    But for Richard and Joseph Fuisz’s access to Theranos Confidential Information
by reason of the acts or omissions of MWE, they would not have been able to file the Fuisz
Provisional Patent Application in the same form and with the same claims and specifications at
the time that they filed it.
          72.    But for Richard and Joseph Fuisz’s access to Theranos Confidential Information
by reason of the acts or omissions of MWE, they would not have been able to obtain the ’612
Patent at the time that they did.

E.        Plaintiffs Discovered the Fuisz Provisional Application and That John Fuisz Was a
          Partner in the IP Group of MWE.

          73.   Plaintiffs first became aware of the Fuisz Provisional Patent Application, which
was similar to and based on Theranos Confidential Information (including disclosures made in
the Theranos Provisionals), in May 2008. In part due to MWE’s continued representation of
Plaintiffs, and in reliance on their reasonable belief that MWE had carefully safeguarded
Plaintiffs’ confidential information and prevented unauthorized persons from accessing that


                                                 15
                                    COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 26 of 31




information, Theranos had no reason at that time to believe that Theranos Confidential
Information had been used by Richard and Joseph Fuisz to file a patent application. Moreover,
since the Fuisz Provisional Patent Application was not published until January 2008, Theranos
could not reasonably have discovered the Application—and thus, Richard and Joseph Fuisz’s use
of Theranos Confidential Information—sooner.
        74.    In or about May 2008 and August 2008, Plaintiffs were informed that John Fuisz
was a partner at MWE. In or about August 2008, Ms. Holmes attempted to set up a meeting with
the MWE’s partner whom she knew but a family health issue for one of the partners delayed the
meeting.
        75.    On September 22, 2008, Ms. Holmes met with Charles Work and Kenneth Cage,
partners at MWE, and informed them that a Richard Fuisz and Joseph Fuisz had filed an
application for a patent claiming priority to the Fuisz Provisional Patent Application, which
contained concepts substantially similar to those disclosed in Theranos Confidential Information,
including the Theranos Provisionals, furnished to MWE.
        76.    Plaintiffs’ attorneys at MWE responded that they would “look into” the issue, and
later that day Ms. Holmes provided Mr. Cage with a copy of the Fuisz Patent Application.
        77.    Though Mr. Work and Ms. Holmes tried to contact each other to follow up the
issues raised in the September 22 meeting, they did not speak again until on or about October 28,
2008.
        78.    On or about October 28, 2008, Elizabeth Holmes was informed that John Fuisz as
a member of the Law Firm’s Intellectual Property Litigation Group had access to Theranos
Confidential Information that Theranos and Ms. Holmes had provided MWE, but at that point
there was “nothing they could do.”
        79.    As stated above, John Fuisz is no longer affiliated with MWE.
        80.    As stated above, until at least October 28, 2008, Plaintiffs reasonably believed
that their confidences had been jealously guarded, as provided by the applicable standards of
care, fiduciary duties, and/or express or implied contractual provisions. Moreover, Plaintiffs


                                                 16
                                 COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 27 of 31




reasonably believed from at least September 22, 2008 until October 28, 2008 that MWE might
represent Theranos in connection with any potential dispute with Richard Fuisz and Joseph
Fuisz relating to the ’612 Patent.
        81.     Plaintiffs were clients of MWE until at least October 28, 2008.

F.      Richard and Joseph Fuisz’s Patent Was Issued on November 2,2010, and the
        Issuance of that Patent Harmed and Continues to Harm Plaintiffs.

        82.    On November 2, 2010, the PTO issued the ’612 Patent, on which Richard and
Joseph Fuisz are identified as inventors; the ’612 Patent claims the priority date of the Fuisz
Provisional Patent Application. Issuance of the patent on November 2, 2010 was the first time
when Plaintiffs incurred any actual damages as a result of Richard and Joseph Fuisz’s improper
conduct.
        83.    The wrongful disclosure of Theranos Confidential Information, and its proximate
result—^the issuance of the ’612 Patent—^have harmed and continue to harm Plaintiffs.
        84.    Because the ’612 Patent covers technology based on Theranos Confidential
•Information, including disclosures in the Theranos Provisionals, Theranos’s ability to enjoy
exclusively its Confidential Information, and inventions based thereon, has been significantly
damaged.
       85.     Plaintiffs have invested substantial resources, in time, talents, and capital, to
conceive of the valuable inventions described in the Theranos Provisionals. The value of that
investment and the value of Plaintiffs’ inventions have been and continue to be diminished by
the disclosure and use of Theranos’s confidential information. Further, for the reasons alleged
above, Theranos is the rightful owner of the ’612 Patent, and should have the exclusive rights to
practice and/or license the claims of the ’612 Patent. As a proximate result of Defendant’s
breaches through act or omission, including the wrongful breach of the duty of confidentiality
that resulted in the disclosure of Theranos Confidential Information to Richard and Joseph Fuisz,
Richard and Joseph Fuisz have obtained specific property—the ’612 Patent and the rights of
inventorship associated with that patent—that rightfully belong to Plaintiffs. The disclosure of



                                                 17
                                 COMPLAINT AND JURY DEMAND
      Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 28 of 31




 Theranos Confidential Information thus benefitted third parties, and harmed Plaintiffs—MWE’s
 clients.

            86.   Additionally, Theranos is in the business of developing technology for health care
 systems; Fuisz Pharma purports to be in the same business. By using the Theranos Confidential
Information to deceive the United States Patent and Trademark Office, and fraudulently
obtaining exclusive patent rights that rightfully belong to Plaintiffs, Richard and Joseph Fuisz
wrongfully sought to obtain, and have obtained, an unfair competitive advantage over Plaintiffs.
The disclosure of Theranos Confidential Information thus benefitted third parties, and harmed
Plaintiffs—MWE’s clients.
            87.   A website called “Fuisz.com” currently identifies the ’612 Patent among a list of
“Fuisz invented United States patents and pending patents.”
            88.   In a press release dated July 2, 2010 concerning the ’612 Patent, the “Fuisz.com”
website set forth the following:

                  First, FUISZ announced that it has received a notice of issuance
                  from the United States Patent and Trademark Office for patent
                  claims that cover a direct connection between prescribing physicians
                  and blood analysis devices. The invention allows for the health care
                  provider to set the parameters of allowable analyte levels for each
                  patient and enables simple notifications for any variance out of a
                  pre-determined range. Joseph Fuisz, managing member of FUISZ
                  stated, “These patent claims represents [sic] a quantum leap in the
                  use of portable blood analyzers to provide a higher level of care for
                  patients while reducing burdens on health care providers. We are in
                  discussions with the blood analyzer industry for the licensing of
                  this technology.’’'’

(Emphasis added).
        89.       In addition, Richard and Joseph Fuisz’s counsel, during the pendency of the
California lawsuit, represented that at least one “Fortune 100” or “Fortune 500” company has
expressed interest in licensing certain technology relating to the ’612 Patent from Fuisz Pharma.
        90.       On November 2, 2011, Theranos filed copied claims with the PTO, setting forth
how all the claims in the ’612 Patent are supported by Plaintiffs’ specifications.



                                                  18
                                   COMPLAINT AND JURY DEMAND
     Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 29 of 31




                                        CAUSES OF ACTION
                                            FIRST CLAIM
                                          Legal Malpractice
           91.   Plaintiffs repeat and reallege all of the paragraphs above as though set forth in full
herein.

          92.    Attorneys at MWE represented Elizabeth Holmes and Theranos. MWE, as a law
firm, also represented Elizabeth Holmes and Theranos.
          93.    As Plaintiffs’ counsel, each of the attorneys at MWE, and MWE as an entity,
owed Plaintiffs the strictest duties of loyalty, care, candor, confidentiality, and zealous advocacy.
          94.    As detailed above, upon information and belief, MWE and its attorneys breached
the applicable standard of care, including the duty of confidentiality, through the improper and
willful actions of its partner, John Fuisz; through its failure to prevent those actions; through its
failure to safeguard Plaintiffs’ confidential information; and/or through its failure to make
reasonable efforts to ensure that its partners’ behavior conformed to applicable standards of care.
          95.    As a direct and proximate result of these breaches. Plaintiffs have been injured.
                                          SECOND CLAIM
                                      Breach of Fiduciary Duty
          96.    Plaintiffs repeat and reallege all of the paragraphs above as though set forth in full
herein.

          97.    Attorneys at MWE represented Elizabeth Holmes and Theranos. MWE, as a law
firm, also represented Elizabeth Holmes and Theranos.
          98.    Pursuant to that representation, MWE, and each of MWE’s attorneys, were
fiduciaries to Plaintiffs and owed Plaintiffs fiduciary duties based on the Law Firm’s
representation of Plaintiffs, including the duties of care, loyalty, candor, disclosure,
confidentiality, and zealous advocacy.

          99.    As detailed above, upon information and belief, MWE and its attorneys each


                                                   19
                                   COMPLAINT AND JURY DEMAND
    Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 30 of 31




herein.
          107.   Through their representation of Plaintiffs, MWE had an express or implied
contract, which included contractual duties to safeguard Plaintiffs’ confidences and secrets.
          108.   As alleged above, MWE breached that express or implied contract.
          109.   As a direct and proximate result of these breaches, Plaintiffs have been injured.


                                      PRAYER FOR RELIEF
          WHEREFORE, Plaintiffs seek judgment as follows:
          a.     For general damages in an amoimt according to proof at trial;
          b.     For special damages in an amount according to proof at trial;
          c.     For punitive damages in an amount according to proof at trial;
          d.     For appropriate injunctive relief;
          e.     For costs;
          f.     For reasonable attorney’s fees;
     • g.        For pre-judgment and post-judgment interest;
          h.     For such other relief as the Court may deem appropriate.




                                                   21
                                  COMPLAINT AND JURY DEMAND
    Case 5:18-cr-00258-EJD Document 559-5 Filed 11/20/20 Page 31 of 31




                                    JURY TRIAL DEMAND
       Plaintiffs hereby demand a trial by jury on all issues triable to a jury.




Dated: December 29, 2012                      Respectfully submitted,



                                              BOIES, SCHILLER & FLEXNER LLP



                                                             ____________
David Boies, Esq.                             Donal^^exner, Esq.
 (pro hoc admission pending)                   D.C. Bar No. 343269
333 Main Street                               Tanya Chutkan, Esq.
Armonk, NY 10504                               D.C. Bar. No. 420478
Telephone: 914 749 8200                       5301 Wisconsin Ave. NW
Facsimile: 914 749 8300                       Washington, DC 20015
                                              Telephone: 202 237 2727
                                              Facsimile: 202 237 6131

                                              Attorneys for Plaintiffs




                                                 22
                                 COMPLAINT AND JURY DEMAND
